Citation Nr: 0734801	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-21 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right 
acromioclavicular joint with partial rotator cuff tear for 
the period from August 3, 1999 until November 30, 2005.

2. Entitlement to an initial evaluation in excess of 20 
percent for degenerative arthritis of the right 
acromioclavicular joint with partial rotator cuff tear for 
the period beginning November 30, 2005.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 until 
October 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1. For the period from August 3, 1999 until November 30, 
2005, the veteran's degenerative arthritis of the right 
acromioclavicular joint with partial rotator cuff tear was 
not manifested by limitation of motion of the arm to the 
shoulder level.

2. For the period beginning November 30, 2005, the veteran's 
degenerative arthritis of the right acromioclavicular joint 
with partial rotator cuff tear was not manifested by 
limitation of motion to the midway between the side and the 
shoulder, nor is there evidence of impairment of the humerus, 
clavicle or scapula evidence of ankylosis of the 
scapulohumeral articulation.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
degenerative arthritis of the right acromioclavicular joint 
with partial rotator cuff tear have not been met for the 
period from August 3, 1999 until November 30, 2005. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5003, 
5010, 5201 (2007).

2. The criteria for an evaluation in excess of 20 percent for 
degenerative arthritis of the right acromioclavicular joint 
with partial rotator cuff tear have not been met for the 
period beginning November 30, 2005. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5003, 5010, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran on June 2004, August 2005 and March 2006 
that fully addressed all notice elements.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, VA outpatient treatment records and private medical 
records.  The veteran submitted private treatment records.  
The veteran was afforded VA medical examinations in 
connection with this claim on June 2000, August 2003, 
December 2003 and October 2005.  Significantly, neither the 
veteran nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The RO granted service connection for degenerative arthritis 
of the right acromioclavicular joint with partial rotator 
cuff tear in a January 2004 rating decision.  At that time a 
10 percent evaluation was assigned pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5099-5010.  The veteran disagreed 
with the assigned rating evaluation and contended the 
evaluation did not accurately reflect the severity of her 
disability.  Subsequently, during the pendency of the appeal, 
the RO increased the disability rating to 20 percent, 
effective from November 2005, in a June 2006 rating decision.  
Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the veteran's 
claim for an increased evaluation remains in appeal.

When, as here, a veteran's disability rating claim has been 
in continuous appellate status since the original assignment 
of service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  If 
warranted by the evidence, separate ratings may be assigned 
for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As indicated above, the veteran's degenerative arthritis of 
the right acromioclavicular joint with partial rotator cuff 
tear was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-
5010.  Diagnostic Code 5099 indicates the disability is not 
listed in the Schedule for Rating Disabilities and it has 
been rated by analogy under a closely related disease or 
injury. 38 C.F.R. §§ 4.20, 4.27. In the present case, the 
condition was rated by analogy as traumatic arthritis under 
Diagnostic Code 5010.  Diagnostic Code 5010 mandates the 
claim be evaluated as degenerative arthritis.  Diagnostic 
Code 5003, in turn, evaluates disabilities based on the 
degree of limitation of motion under the appropriate 
Diagnostic Codes, in this case Diagnostic Code 5201.  If the 
disability is noncompensable under the appropriate Diagnostic 
Code for the joint involved, a 10 percent rating will be for 
application for such major joint or group of minor joints 
affected by limitation of motion.  Id.  Limitation of motion 
needs to be objectively shown by findings such as swelling, 
muscle spasm, or painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and a 20 percent evaluation 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations.  Id.

Under Diagnostic Code 5201 a 20 percent evaluation is for 
assignment when limitation of arm motion of the major 
extremity is to shoulder level.  A 30 percent evaluation is 
contemplated when arm motion of the major extremity is 
limited to midway between the side and shoulder level and a 
40 percent evaluation is warranted for arm motion limited to 
25 degrees from the side.  For the minor extremity, a 20 
percent evaluation is for assignment when arm motion is 
limited at shoulder level or midway between the side and 
shoulder level, and a 30 percent evaluation is for assignment 
when arm motion is limited to 25 degrees from the side.  The 
Board must also consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

As the VA examinations and other medical records reported the 
veteran is right-handed, the right shoulder is evaluated as 
the major extremity.  A private physical therapy shoulder 
evaluation dated in October 1996 reflected complaints of 
constant pain, rated as a 4-5 on a scale of 10.  The veteran 
indicated the pain increased to a 10 at its worst.  Driving 
and increased activity of the right arm aggravated the pain 
and rest and massage alleviated it.  Clinical examination 
found abduction to 170 degrees actively and to 185 degrees 
passively. There was 170 degrees of flexion upon active 
motion and 180 degrees of flexion on passive motion.  
Extension was found to 55 degrees and internal and external 
rotation were found to 90 degrees.

The veteran underwent a VA examination in June 2000 to assess 
the presence and etiology of any disability. The veteran 
explained the history of her right shoulder injury and 
indicated she treated with medication but nothing helped the 
feeling of spasms and discomfort in the right scapular 
region. The veteran indicated the symptoms were exacerbated 
with exertion. Clinical examination demonstrated forward 
flexion of 165 degrees and abduction to 150 degrees. There 
was external rotation to 80 degrees and internal rotation of 
90 degrees. The assessment was chronic shoulder pain with a 
magnetic resonance imaging test (MRI) suggestive of partial 
rotator cuff tear and mild degenerative changes.

The veteran underwent another VA examination in August 2003.  
She described intermittent pain in the right shoulder that 
had become more constant in nature.  She denied prior 
surgeries.  She treated with physical therapy, most recently 
eight years prior.  She did not use a brace.  The veteran 
described a constant dull pain that was a 6 on a scale of 10 
most days.  She reported it prevented her from lifting heavy 
objects and hurt when she drove her car.  She treated with 
pain medication.  She noted that typing aggravated the 
shoulder.  She felt the shoulder was weak. 

Clinical examination revealed a full range of motion of the 
upper extremity both passively and actively.  Specifically, 
the right shoulder had forward flexion to 180 degrees and 
abduction to 180 degrees.  Internal rotation was found to 70 
degrees and external rotation to 90 degrees.  There was some 
pain on internal rotation of the right shoulder and some pain 
on palpation of the posterior aspect of the shoulder/scapula.  
There was crepitus noted upon flexion.  The impression was 
chronic right shoulder pain and the examiner indicated the 
veteran may have developed early degenerative changes in the 
right shoulder or persistent inflammation or irritation of 
the rotator cuff.

During a December 2003 VA examination the veteran clarified 
the physical therapy for the shoulder was four years prior to 
the examination.  She explained she had difficulty sleeping 
and showering.  The examiner indicated there was confusion 
over whether the pain the veteran experienced was a result of 
the shoulder or the prior midthoracic back strain and right 
trapezius strain.  The examiner indicated that after review 
of the claims file and discussion with the veteran, he 
believed the pain was a result of the back strain.  The 
impression was chronic shoulder pain secondary to 
degenerative joint disease as well as partial rotator cuff 
ear.  The examiner opined the condition as likely as not 
occurred at the time of the injury to the degenerative disc 
disease in the thoracic spine and caused at least part of the 
pain.  The opinion was based on nature and timing of injury 
and the pain which occurred.  The examiner indicated the pain 
was chronic and had not changed in nature from the time of 
the injury, although it had increased in frequency and 
severity. 

An August 2005 x-ray of the shoulder concluded that there was 
a normal appearance to the right shoulder without evidence of 
fracture, malalignment or significant degenerative disease 
involving the glenohumeral or acromioclavicular joints.  An 
August 2005 MRI of the right shoulder found slight 
proliferative changes at the acromioclavicular joint. The 
acromioclavicular joint was downsloping and inferior 
osteophytes caused mass effect and edema in the anterior 
aspect of the supraspinatus muscle at the musculotendinous 
junction.  There was a mild increased signal on T2 weighted 
sequences that suggested a partial tear but the remainder of 
the rotator cuff appeared intact.  The MRI concluded with the 
impression of acromioclavicular joint impingement and partial 
tear supraspinatus tendon. 

The veteran underwent a VA examination in October 2005.  
During this examination she related the pain in the shoulder 
increased with overhead activity and at night.  She rated the 
pain as approximately an 8 on a scale of 1 to 10.  The 
veteran indicated it prevented her from performing day to day 
activities and she was seeking surgical intervention.  She 
reported it was difficult to drive with the right arm.  
Clinical examination reflected 0-160 degrees of forward 
flexion, 0-140 degrees of abduction, 45 degrees of external 
rotation and internal rotation to T12.  All movements were 
limited by pain.  The veteran had positive impingement signs.  
The impression was acromioclavicular joint arthritis and 
partial rotator cuff tear.  The examiner did not feel the 
veteran was symptomatic from the acromioclavicular joint and 
felt it was an incidental finding.  However the rotator cuff 
appeared to cause significant impairment and the veteran was 
mostly limited from pain.  It prevented her from doing day to 
day activities and her job.

A VA outpatient surgical consultation report dated in 
November 2005 reflected the veteran had some limitation of 
active motion.  She was able to abduct the arm to around 80 
degrees and flexion to a similar degree.  Passively there was 
abduction to the shoulder and around 110 degrees and flexion 
to 120 degrees.  There was full passive internal and external 
rotation.  There was no swelling or deformity of the 
shoulder.  Some tenderness at the acromioclavicular joint was 
noted.  The physician indicated that if the scapula was 
stabilized motion in the shoulder was further limited.  When 
the physician held the scapula so it did not move, abduction 
was limited to approximately 50 degrees.  Flexion was also 
limited.  Examination of the scapular area revealed slight 
scapular dyskinesis with shoulder movement and tenderness of 
the medal border of the scapula.  X-rays showed minimal 
degenerative changes at the acromioclavicular joint and the 
magnetic resonance imaging examination showed tendonosis 
involving the supraspinatus tendon with a questionable very 
small tear.  The opinion was adhesive capsulitis with 
soreness secondary to compensatory over use of the scapular 
muscle attachments.  

Reviewing the evidence in light of the above rating criteria 
indicates a higher evaluation for the veteran's degenerative 
arthritis of the right acromioclavicular joint with partial 
rotator cuff tear is not warranted at any time.  For the 
period from August 3 1999 until November 30, 2005, the 
evidence clearly shows the veteran retained significant 
motion in the right arm, albeit with pain.  The most limited 
findings during that time period reflected flexion of 165 
degrees in June 2000 and abduction of 140 degrees in October 
2005. Even these findings exceed the amount of motion limited 
at the shoulder level of approximately 90 degrees. See 
38 C.F.R. § 4.71a, Plate II.  While x-rays and MRIs confirm 
degenerative joint disease, there is no evidence that there 
were any associated incapacitating episodes to warrant an 
increased rating under Diagnostic Code 5003.  Concerning the 
period beginning November 30, 2005, the evidence does not 
demonstrate motion limited to midway between the side and the 
shoulder.  Rather, the November 2005 record demonstrates the 
veteran retained motion around the shoulder level, of 110 
degrees of flexion and 120 degrees of abduction. 

The veteran, through a November 2006 statement of her 
representative, argued that the pain resulted in limitation 
in performance of activities of daily living, including 
showering, typing, driving, coming her hair, sitting up 
straight, sleeping, helping children, cooking and using 
silverware.  While VA outpatient treatment records clearly 
document treatment for pain, they do not demonstrate that the 
pain resulted in an increased amount of limitation of motion.  
Similarly, while the veteran has had surgical consultations, 
there is no evidence the veteran has undergone surgical 
correction.  Although the veteran contends that her 
disability has increased in severity, as a lay person, she is 
only competent to report observable symptoms, not clinical 
findings which are applied to the VA's Schedule for Rating 
Disabilities. Cf. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Massey v. Brown, 7 Vet. App. 204 (1994). 

The Board has considered whether an increased evaluation 
would be warranted under a different Diagnostic Code. The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Diagnostic Code 5203 which 
provides for higher evaluations for impairment of the 
clavicle or scapula and Diagnostic Code 5202 for impairment 
of the humerus are not for application in the present case as 
the veteran's shoulder disabilities are not shown to involve 
dislocation, nonunion or malunion of the humerus, clavicle or 
scapula. Additionally, there is no evidence the scapula and 
humerus move as one piece and as such, a higher rating under 
Diagnostic Code 5200 is not warranted. 

Therefore the preponderance of the evidence is against the 
veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 10 percent for degenerative 
arthritis of the right acromioclavicular joint with partial 
rotator cuff tear for the period from August 3, 1999 until 
November 30, 2005 is denied.

An evaluation in excess of 20 percent for degenerative 
arthritis of the right acromioclavicular joint with partial 
rotator cuff tear for the period beginning November 30, 2005 
is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


